DETAILED ACTION 
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2020 has been entered.
Claims 1-14 are amended.
Claims 1-14 are pending.
Response to Amendment
Applicant’s amendments are acknowledged.
The 35 USC § 101 rejection of Claims 1-14 has been removed in view of Applicant’s amendments and remarks.
A 35 USC § 102(a)(1)(a)(2) rejection of Claims 1-14 remains despite Applicant's amendments. 
Response to Arguments
Applicant’s arguments filed 12/15/2020 have been fully considered and are persuasive regards the 35 USC § 101 rejection in view of Applicant’s amendments, but are not persuasive regards the 35 USC § 102(a)(1)(a)(2) rejection given Examiner’s 
35 U.S.C. §101 Rejections
Principally, Applicant amended the claims on 12/15/2020 to recite a “manufacturing system” including “manufacturing equipment for manufacturing a product” that is, as Applicant alleges, now “recited at a level of specificity” that “performs functions beyond the basic functions of a computer” and are now “rotted in manufacturing technology” [see Applicant Arguments/Remarks Made in an Amendment, filed 12/15/2020, Pages 10-11 (“Arguments”)]. Examiner agrees with Applicant; the claims now recite patent-eligible subject matter. Examiner subsequently removed the former 35 USC § 101 rejection of Claims 1-14. 
35 U.S.C. § 102 Rejections
Principally, Applicant alleges “Crampton fails to explicitly teach, or otherwise suggest, a manufacturing system” specifically with regard to a step of “ . . . receiving a resource candidate selected based on the resource use request . . . wherein the resource candidate was unavailable for the simulated production schedule . . . “ as recited by independent Claims 1, 7, and 8 as amended on 12/15/2021 [Ref. Arguments, 15].  
In response, Examiner considered Applicant’s statement in support of the claims, which are amended to reflect the same. Examiner respectfully disagrees, and has mapped the contested and amended limitation to Crampton in the 35 USC § 102(a)(1)(a)(2) rejection as follows below. Namely, Crampton discusses a 
Patent Subject Matter Eligibility Considerations
	Formerly, Examiner rejected Claims 1-14 as ineligible patent subject matter because the claims were directed toward the abstract idea of a “device” for “resource . . . schedul[ing]” without evidence of integrating that abstract idea into a practical application nor amounting to significantly more than that abstract idea.
	However, Applicant amended the claims on 12/15/2020 to recite a physical ‘”manufacturing system” comprising “manufacturing equipment configured to manufacture [a] product” [see independent Claims 1, 7, 8]. As such, the claims are no longer directed toward a scheduling device, but rather a physical configuration of manufacturing machinery that cannot be construed to recite any one of a mathematical relationship or formula, certain method of organizing human activity, nor mental processes [see MPEP § 2106.04(a)]. As such, the claims no longer recite an abstract idea. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by U.S. Patent 6,591,153 of Myrick Crampton, et al. (hereinafter, “Crampton”).
	Regarding Claim 1, Crampton anticipates (Currently Amended) A manufacturing system, comprising: [1:14-18: “a system and method for solving manufacturing-scheduling (MS) problems . . . relat[ing] to a robust system and method for scheduling and planning manufacturing facilities and equipment based on pre-defined rules and goals” (manufacturing facilities and equipment scheduled by a system disclosing a comprehensive manufacturing system)];
	a resource accommodation device including: a processor; and a memory storing a program for execution by the processor, the program including instructions for [Fig. 1B, item 170 and 6:58-64: “FIG. 1B illustrates a system 170 according to one embodiment of the present invention. The system 170 may be embodied in, for example, a work station, a server, a network of computer devices, or the like. The system may be located at a manufacturing facility or may be remotely located away from the facility. The system 170 comprises a database 172 and several modules 174 to 184 (described below)” (server disclosing a processor; modules teaching executable program instructions)];
	storing, via a resource registration receiving unit, a resource registration request including a type of an available resource and an available date and time in a schedule storage unit of a predetermined resource upon receiving the resource registration request, [Fig. 1B, item 172 and 6:66-7:5 “The database 172 may be used to store 
	3:13-20: “After receiving and storing orders, one of the orders is selected for scheduling. Each order has an objective associated with it that identifies, for example, the finish goods or work-in-process that is the goal of the order. An MS model is created and stored in the database by defining available resources. Resources available for use in manufacturing are defined by identifying the constraints associated with each of the resources” (emphases added);
	5:45-60: “In addition to all the different route variations, manufacturers must should take into consideration "scheduling opportunities" when scheduling manufacturing resources in accordance with a customer order. A scheduling opportunity is the time slot or time interval when a particular resource is available for use. For example, suppose the manufacturing facility in our previous example is very busy. If a new customer order arrives that needs to be immediately satisfied, then the manufacturer must make sure that there are scheduling opportunities or open time slots available for each resource being used to meet the order. Thus, when a manufacturer creates a production plan (i.e., routing plan) for meeting a customer order, it should, in addition to planning the appropriate route, make sure that there are scheduling opportunities for all the resources needed for the planned route” (emphases added)];
	searching through, using a resource candidate presentation unit, a database of resources stored in the schedule storage unit upon receiving a resource use request including a type of a requested resource and a date and time of using the resource, [Fig. 1B, item 175 and 7:43-65: “A modeling module 175 assists the user 190 in creating an MS model (herein "model") by defining the resources available for use. The resources may be defined by defining the various constraints associated with each of the resources . . . A production method module 176 generates the production methods based on orders and resources available as identified by the model. A calendar and scheduling opportunity module 180 creates and maintains calendars for each of the available resources defined in the model. A calendar, when used in association with a particular resource, is used to reserve or hold the resource for a particular assignment” (modeling defined and constrained resources teaching presentation of candidate resources via the step of modeling);
	Fig. 1B, item 172 and 16:29-32: “the system may store in the database 172, information relating to all SKUs, both finished goods and WIPs, being generated and/or stored in inventory” (disclosing resource storage in database)];
	wherein the resource use request is generated in response to production volume not being satisfied by a simulated production schedule having been calculated; [7:18-24 : “Based on the customer order and user goals, the system 170 is able to schedule manufacturing resources 188 for production processes that fulfill the requirements of the customer order and user goals. The resources may be plant equipment, raw materials, work-in-process (herein “WIP”), man-hours, storage items, transportation items, or another resources associated with a manufacturing facility” (emphases added to highlight use of the WIP to fulfill otherwise unsatisfied orders a user goal to eliminate 
	16:34-48: “If excess WIP is detected then at step 1204 the system reviews stored orders to determine whether any of the stored orders can use the excess WIP during the manufacturing process of fulfilling the orders. This may be accomplished in a number of ways. For example, the system may define all of the SKUs generated (both finished goods and WIPs) by at least two attributes. One attribute could identify those SKUs that should be packed out when excess units exist. The second attribute may define the finished goods that are associated with the SKU. That is, the finished goods that consumes that SKU during the manufacturing process of the finished goods. By using such an attribute to define the SKUs, the system can identify a stored order that uses the excess SKU simply by reviewing the finished goods associated with each of the orders stored by the system.” (emphasis added; discloses requesting excess works-in-process (“WIP”) to fill orders otherwise not fulfilled – i.e., volume satisfied - by identifying an order eligible for including excess works-in-process and incorporating those WIPs into the order);
	8:12-17: “A pack out module 182 monitors and detects any excess SKUs (for finished goods) or work-in-process (herein "WIP") that may exist and schedules orders that consumes the excess SKUs or WIPs. The block scheduling module 184 allows a user 190 to reserve resources to specific products or product families during specified time periods”; (disclosing scheduling in response to consuming WIP with orders);
	See also the embodiment of changing a route to ensure production fulfillment – i.e., volume satisfaction – is met at 14:20-23];
	selecting a resource from the database of resources, wherein the resource satisfies a predetermined criterion, and wherein the resource is required for manufacturing a product; designating the resource as a resource candidate having been selected; and [see above, where filling the remainder of an order with WIPs, specifically, discloses satisfying a predetermined criterion;
	see also 9:62-10:3: “After orders are stored, the system selects an order and defines and objective for that order at step 206 . . . Once an order has been selected, the objective for that order is defined”; followed by 
	10:8-18: “After the objective is defined, a production method or methods that meet the objective are generated at step 208. A production method specifies the specific process steps needed to meet the objective. A production method will also identify the resources and/or resource groups (i.e., families) used for the method. The selection of resources and/or resource groups to be employed for the production method is based on the characteristics and constraints associated with each resource that was defined in step 202” (predetermined criterion for stored resource consideration taught in terms of the “characteristics and constraints” that were “defined in [prior] step 202”; the process of defining the objective for an order teaching the search and selection of resources via a schedule as further described below):
	8:63-9:9: “Preferably during the early stages of the process 200, a model is created by identifying and defining both reusable and nonreusable resources that are available for use as depicted in step 202. Resources that need to be identified include all of the resources available for use in any manufacturing activities contemplated by the system, for example, raw materials, individual reusable resources, and pooled reusable resources. Once the resources are identified, they must be defined. To define a e.g., the filters, tobacco, and paper used for manufacturing cigarettes, packs, and cartons of Fig. 1A, items 110-144; );
	See also 9:9-23 for exemplary definitions of characteristics and constraints (i.e., criteria) associated with resources that serve as additional criterion for selection, such as “resource consumption and production rates,” a resource “family,” “”resource’s relationship with other resources”; “resource’s output [as] continuous or incremental” and subdivided resource-based “calendars . . . divided into time slots” for the resource based on “production capacity”];
	wherein the resource was unavailable for the simulated production schedule; and [4:61-5:19: “The process for making and packaging cigarettes begins when tobacco 110, filter 112 and paper 114 are sent to one or more cigarette makers 120, 122, 124 and 126. The tobacco 110, filter 112 and paper 114 are non-reusable resources while cigarette makers 120, 122, 124 and 126 are reusable resources. Here, the tobacco, filter and paper resources 110, 112 and 114 are non-reusable resources because unless these resources are regularly replenished, the resources will eventually be depleted. On the other hand, the cigarette makers 120, 122, 124 and 126 are manufacturing equipment that is not replaced very often. After getting the raw materials Of course, all of the cigarette makers 120, 122, 124 and 126 may not be available for use at any given time. That is, several of the cigarette makers may be in use for other customer orders. For example, suppose in addition to the order for filtered cigarettes described above, there was a second order that was needed to be scheduled during the same time period, for example, a customer order for unfiltered cigarettes. In this situation, some of the cigarette makers 120, 122, 124 and 126 may be assigned to the second order, thus, making some of the cigarette makers unavailable for use in manufacturing filtered cigarette for the first order” (emphases added to denote the non-permanence of resources as reusable and nonreusable, further available or not available for actual use yet considered in the manufacturing scheduling and planning process)];
	accommodating the resource by transmitting a resource securing request for the resource candidate to an agent; and [Fig. 1B, item 174: “scheduling manager module” embodies the claimed “agent” as a “schedule management device 200 that has made the resource accommodation request” per Applicant’s disclosure at ¶0085; 
	7:25-42 further describes the module: “The system 170, when used for scheduling the resources, employs various modules 174 to 184 individually or in combination. Briefly, a scheduling manager module 174 receives, organizes and distributes the various data stored in the data database 172. For example, the scheduling manager module 174 stores the orders received from customers 192 and may organize the orders in a particular order such as by need date or date received. 
	manufacturing equipment configured to manufacture the product using the accommodated resource [see 4:61-5:19, above, referencing “the cigarette makers 120, 122, 124 and 126 are manufacturing equipment that is not replaced very often After getting the raw materials (i.e., tobacco, paper and filter), the cigarette makers 120, 122, 124 and 126 makes cigarettes by rolling the tobacco 110 inside the paper 114 and inserting the filter 112 to the end of the rolled up tobacco and paper to produce cigarettes. Of course, all of the cigarette makers 120, 122, 124 and 126 may not be available for use at any given time” (emphasis added, where cigarette makers embodied in Crampton’s scheduling and manufacturing system are manufacturing equipment and resources alike, configured to manufacture cigarettes using those cigarette makers available for a given order)].
	Regarding Claim 2, Crampton anticipates (Currently Amended) the manufacturing system according to claim 1, wherein the resource includes any of manufacturing equipment, manufacturing personnel, and manufacturing-related work [see the manufacturing system cited in response to Claim 1, and Abstract: “A system 
1:14-25: “The invention relates to a system and method for solving manufacturing-scheduling (MS) problems. More specifically, the invention relates to a robust system and method for scheduling and planning manufacturing facilities and equipment based on pre-defined rules and goals. Scheduling of manufacturing resources, for example, materials, machinery, man hours, and the like, in response to customer orders has been a significant concern and problem in the field of manufacturing for almost as long as products have been manufactured”].
	Regarding Claim 3, Crampton anticipates (Currently Amended) the manufacturing system according to claim 1, wherein the predetermined criterion is a criterion related to a cost of the resource having been obtained as a result of a search [see the manufacturing system cited in response to Claim 1, and Figs 10A and 10B, describing “Product Wheel[s]”;
	14:34-52: “Referring back to FIG. 2, based on the selected route, assignments are generated for each resource targeted for use according to the selected route at step 214. An assignment is an order or a reservation for a specific resource reserving the resource for use during a specified time period (i.e., time slot). In a preferred embodiment, the system will review the assignments to determine whether any "product wheels" are being violated at step 216. A product wheel is a constraint placed on specific resources preventing or at least warning the user that an undesirable "transition" is being scheduled. A transition is the process that a resource must The cost and time needed to undergo these transitions is typically unwelcome. However, the impact of transitions may be minimized by carefully selecting the sequence of products being produced by a particular resource” (emphases added);
	Fig. 10B and 15:24- “To illustrate how a product wheel may constrain a particular resource, we now refer to FIG. 10B. FIG. 10B depicts a chart 1020 that shows the various transitions of an exemplary product wheel associated with the transitions allowed for an oil mixer illustrated in FIG. 10A . . .  Other constraints may also be included in a product wheel. For example, a cost constraint, as indicated in column 1056, prevents oil mixer 1 from exceeding certain costs for certain transitions. In row 30, the transition from oil grade A to oil grade B for oil mixer 1 is limited to the cost of $30.00. Each product wheel may be assigned to one or more resource. Although a product wheel may be assigned to more than one resource, a resource may only be associated with one product wheel at any given time” (emphasis added; precluding use of an oil mixer (i.e., a resource) by violating a product wheel, e.g., by exceeding a transition cost, teaches a predetermined cost threshold established as criteria for including or precluding a resource from production modeling and planning on the basis of that cost constraint, further encapsulated within a production planning goal to “Minimize Production Cost” [see Fig. 7, described at 13:14-33]. 
	Regarding Claim 4, Crampton anticipates (Currently Amended) the manufacturing system according to claim 1, wherein the program further includes instructions for storing, in a resource capacity storage unit configured to store information specifying a unit price for using the resource, and [see the manufacturing system cited in response to Claim 1, and Fig. 1B, item 172 of system 170 and 3:9-13: “In a preferred embodiment, manufacturing data such as customer and internal orders, resource data, production methods, resource calendars, user goals, product wheels, SKU data, and the like, is stored in a database or a plurality of databases”;
	See further software-based instructions as disclosed by Crampton and mapped to Claim 1];
	the predetermined criterion is that the unit price for using the resource having been obtained as a result of a search is lower than a predetermined amount [see citations mapped to Claim 3, where the product wheel transition cost tabulated in Fig. 10B, item 1056 and described above discloses a “cost” per “Oil Mixer,” or a unit price for using that oil mixer and precluding such oil mixer if that price is too high in view of a goal to, e.g., minimize production costs and avoid product wheel violation when production planning and modeling].
	Regarding Claim 5, Crampton anticipates (Currently Amended) the manufacturing system according to claim 1, wherein the program further includes instructions for storing, in a resource capacity storage unit, information specifying a position in association with each of a plurality of searchable resources, the resources being among the plurality of searchable resources, and [see the manufacturing system cited in response to Claim 1, and Fig. 1B, item 172 of system 170 and 3:9-13: “In a preferred embodiment, manufacturing data such as customer and internal orders, resource data, production methods, resource calendars, user goals, product wheels, 
	See citations to Crampton in Claim 1 further disclosing searchable resources]; 
	the predetermined criterion is that a transportation cost determined using the information specifying the position of the resource having been obtained as a result of a search is the lowest among the plurality of searchable resources [Fig. 7, flowchart 700: “Minimize Production Cost”, item 702: “Is Route Goal “Fast”?”; “Minimize Production Cost” as an overall goal while satisfying goal of a “Fast” route discloses both a minimal (i.e., lowest) cost and fastest product delivery with respect to a quickest route (i.e., transportation period);
	13:15-33: “FIG. 7 depicts a detailed flow process 700 for selecting a route when the scheduling goal has been set at minimize production cost. At step 701, generate routes based on the production method selected. At step 702, the system determines whether the route goal is set at "fast." If so, then the system selects the first route on which there is a scheduling opportunity at step 704. At step 706, the system selects, from the selected first route, the scheduling opportunity that best meets the scheduling goal of minimizing production cost. If the route goal is not set at "fast" then the system determines whether the route goal is set at "fast on time" at step 708. If so, then the system selects the first route that has a scheduling opportunity that is on time at step 710. If not, then the system reviews all routes and selects the route that best meets the scheduling goal of minimizing production costs at step 712. At step 714, the system reviews all scheduling opportunities for the route selected at step 712 and selects the opportunity that best meets the scheduling goal of minimizing production cost.”].
	Regarding Claim 6, Crampton anticipates (Currently Amended) the manufacturing system according to claim 1, wherein the program further includes instructions for storing, in a resource capacity storage unit, information specifying a position in association with each of a plurality of searchable resources, the resources being among the plurality of searchable resources, and [see the manufacturing system cited in response to Claim 1, and Fig. 1B, item 172 of system 170 and 3:9-13: “In a preferred embodiment, manufacturing data such as customer and internal orders, resource data, production methods, resource calendars, user goals, product wheels, SKU data, and the like, is stored in a database or a plurality of databases”;
	See further software-based instructions as disclosed by Crampton and mapped to Claim 1];
	wherein a criterion used for selecting the resource is that a transportation period using the information specifying the position of the resource having been obtained as a result of a search is the shortest among the plurality of searchable resources [see cited rationale responsive to Clam 5, where 13:15-33 describes Fig. 7, illustrating selection of “The First Route On Which There is a Scheduling Opportunity” in order to satisfy the production planning “Route Goal” of “Fast” (item 702);
	See citations to Crampton in Claim 1 further disclosing searchable resources].
	Regarding Claim 7, Crampton anticipates (Currently Amended) a manufacturing system, comprising: [see the manufacturing system cited in response to Claim 1];
	a schedule management device including a processor; and a memory storing a program for execution by the processor, the program including instructions for [Fig. 1B, item 170 and 6:58-64: “FIG. 1B illustrates a system 170 according to one embodiment 
	One such module the “Scheduling Manager Module” of Fig. 1B, item 174 used in conjunction with the “Calendar and Scheduling Opportunity Module” (item 180) and “Block Scheduling Module” (item 184);
	see additional citations to Crampton in response to Claim 1 further disclosing software, or memory-based instructions executed by a processor];
	storing, in a schedule storage unit, information specifying a type of a resource required for manufacturing a product in association with an available period of the resource; [Fig. 1B, item 172 and 6:66-7:5: “The database 172 may be used to store various data including a customer order, internally generated orders, models that define the resources available, production methods, resource attributes and constraints, resource calendars, user goals, product wheels, SKU data, and the like, all of which is described below” (emphasis added);
	see also the citations to Crampton responsive to Claim 1, where the claim recites materially like “storing” elements here as there];
	calculating, using a schedule processing unit, a simulated production schedule by a predetermined method based on manufacturing process information and a production volume of the product to be manufactured received by the schedule management device and the information specifying the type of the resource required for manufacturing the product and the available period of the resource from the schedule storage unit; [Fig. 1B, items 174, 175, 180;
	see calculations of Crampton as cited in response to Claim 1, including at least 7:18-24: “Based on the customer order and user goals, the system 170 is able to schedule manufacturing resources 188 for production processes that fulfill the requirements of the customer order and user goals. The resources may be plant equipment, raw materials, work-in-process (herein “WIP”), man-hours, storage items, transportation items, or another resources associated with a manufacturing facility” (emphases added; scheduling manufacturing resources to fulfill requirements teaching calculations in terms of optimization by constraint];
	7:43-65: “A modeling module 175 assists the user 190 in creating an MS model (herein "model") by defining the resources available for use. The resources may be defined by defining the various constraints associated with each of the resources. For example, attributes such as capacity, continuous or batch production capabilities, and any other attributes relevant to production processes may be used to define resources. Further, the modeling module 174 may also define SKUs, both finished goods and work-in-process that may be present as a result of production activities. Attributes that may be assigned to the SKUs include, for example, whether the SKUs need to be packed out if excess SKUs exist and whether the SKUs are associated with any finished goods. A production method module 176 generates the production methods based on orders and resources available as identified by the model. Based on one of the production methods generated, and the user's scheduling and routing goals, a routing module 178 generates feasible route[s]. A calendar and scheduling opportunity module A calendar, when used in association with a particular resource, is used to reserve or hold the resource for a particular assignment” (emphases added; modeling by interoperable use of modules 174, 175, and 180 disclosing a predetermined method; resources defined by production capabilities and capacity teaching a production volume; calendaring teaching resource availability; work-in-process disclosing a manufacturing process; finished goods disclosing a product)];
	outputting, using a resource requesting unit, a resource use request including a type of an insufficient resource and a date and time of using the resource in a case where the production volume is not satisfied by the simulated production schedule having been calculated, receiving a resource candidate selected based on the resource use request output by the resource requesting unit, wherein the resource candidate was unavailable for the simulated production schedule; [see citations to Crampton outlined in response to materially like limitations in Claim 1];
	calculating, using the schedule processing unit, an actual production schedule by the predetermined method upon receiving the resource candidate according to the resource use request having been output by the resource requesting unit; and [See Fig. 1B, items 174 (“Scheduling Manager Module”), 175 (“Modeling module”), and 180 (“Calendar and Scheduling Opportunity Module”) used in conjunction with the remaining modules, i.e., units of the overall system, 170 to schedule resources as customer orders are received, i.e., resource requests; 
	and 7:43-65, teaching the integration of modules 175, 174, and 176 for “creating an MS model . . . defining the resources available for use” with emphasis on “a calendar 
	4:51-60: “The production of manufactured goods, such as cigarettes, is often initiated by an order from a customer. Such an order typically contains certain relevant information, for example, the item or items being ordered, the quantity and quality of the item or items, delivery location and the "need date." The need date is the date that the customer must or prefers to have the ordered item[s] delivered. Based on the information contained in the order, a manufacturer must carefully plan the manufacturing process that meets the requirements of that order.” (emphasis added; a customer order teaching a request, the request of which mandates manufacturer resource planning to meet a product “need date”);
	5:45-60: “In addition to all the different route variations, manufacturers must should take into consideration "scheduling opportunities" when scheduling manufacturing resources in accordance with a customer order. A scheduling opportunity is the time slot or time interval when a particular resource is available for use. For example, suppose the manufacturing facility in our previous example is very busy. If a new customer order arrives that needs to be immediately satisfied, then the manufacturer must make sure that there are scheduling opportunities or open time slots available for each resource being used to meet the order. Thus, when a manufacturer creates a production plan (i.e., routing plan) for meeting a customer order, it should, in addition to planning the appropriate route, make sure that there are scheduling i.e., date and time) where the resource is available such that an insufficiency is identified but not problematic by adjusting the production plan and ensuring availability of resources);
	An example of resource adjustment in view of an insufficiency of resources occurs at 5:65-17: “For example, , many reusable resources, such as cigarette makers 120, 122, 124 and 126 may only be able to produce products in batches. If a batch of products being produced by a reusable resource (e.g., cigarette makers) is greater than a subsequent resource on the same route (e.g., pack maker), then the manufacturer must somehow account for the difference between succeeding resources. Further, manufacturers should also take into account the difference in job time requirements for resources along the same route. For example, suppose cigarette maker B 122 and pack maker A 130 are assigned to work together on the same route for a particular customer order. However, suppose the time it takes to make a pack of cigarette by the pack maker A 130 is much less than the amount of cigarettes being produce by cigarette maker B 122. In this situation, the manufacturer will have to decide whether to have the pack maker A 130 sit idle while waiting for cigarette maker B 122 to make enough cigarettes to make a pack or to run another customer order through the pack maker A 130 while the cigarette maker B 122 is making enough cigarettes to make a pack” (emphasis added)];
	acquiring the resource for manufacturing of the product in accordance with the actual production schedule; and [16:4-11: “According to another preferred embodiment 
	manufacturing equipment configured to manufacture the product using the acquired resource [see the citation regarding cigarette makers cited in response to Claim 1].
	Regarding Claim 8, Crampton anticipates (Currently Amended) a manufacturing system, comprising: a resource accommodation system including [see the citations to Crampton cited in response to materially like limitation in Claim 7, above, likewise applicable here];
	a resource accommodation device; and [see the citations to Crampton cited in response to materially like limitation in Claim 1, above, likewise applicable here];
	a schedule management device, wherein the schedule management device includes a first processor, and a first memory storing a first program for execution by the first processor, the first program including instructions for [see the citations to Crampton cited in response to materially like limitation in Claim 7, above, likewise applicable here];
		storing, in a schedule storage unit, information specifying a type of a resource required for manufacturing a product in association with an available period of the resource; [see the citations to Crampton cited in response to materially like limitation 
		calculating, using a schedule processing unit, a schedule by a predetermined method based on a manufacturing process information and a production volume of the product to be manufactured received by the schedule management device and by reading the information specifying the type of the resource required for manufacturing the product and the available period of the resource from the schedule storage unit; and  . . . wherein the schedule processing unit of the schedule management device calculates the schedule by the predetermined method upon receiving the resource candidate from the resource candidate presentation unit [see the citations to Crampton cited in response to materially like limitation in Claim 7, above, likewise applicable here];
		outputting, using a resource requesting unit a resource use request including a type of an insufficient resource and a date and time of using the resource in a case where the production volume is not satisfied by the schedule having been calculated, and wherein the resource accommodation device includes a second processor, and a second memory storing a second program for execution by the second processor, the second program including instructions for [see the citations to Crampton cited in response to materially like limitation in Claim 7, above, likewise applicable here; 
6:58-66: “The system 170 may be embodied in, for example, a work station, a server, a network of computer devices, or the like. The system may be located at a manufacturing facility or may be remotely located away from the facility. The system 170 comprises a database 172 and several modules 174 to 184 (described below). Although the database 172 in FIG. 1B is depicted as being a single database 172, it could of course 
		storing, via a resource registration receiving unit, a resource registration request including a type of an available resource and an available date and time in a schedule storage unit of a predetermined resource upon receiving the resource registration request; and [see the citations to Crampton cited in response to materially like limitation in Claim 1, above, likewise applicable here];
		searching through, using a resource candidate presentation unit, a plurality of possible resources stored in the schedule storage unit upon receiving the resource use request the type of the insufficient resource and the date and time of using the resource; selecting, using the resource candidate presentation unit, a resource from the plurality of possible resources, the resource satisfying a predetermined criterion; designating, using the resource candidate presentation unit, the resource as a resource candidate having been selected, wherein the resource was unavailable for the schedule having been calculated; and [see the citations to Crampton cited in response to materially like limitation in Claim 7, above, likewise applicable here];
	accommodating the resource by transmitting a resource securing request for the resource candidate to an agent [see the citations to Crampton cited in response to materially like limitation in Claim 1, above, likewise applicable here];
	wherein the schedule processing unit of the schedule management device calculates the schedule by the predetermined method upon receiving the resource candidate from the resource candidate presentation unit; and
	manufacturing equipment configured to manufacture the product using the accommodated resource [see the citations to Crampton cited in response to materially like limitation in Claim 7, above, likewise applicable here].
 	Regarding Claims 9-10, Crampton anticipates the claims with the same citations outlined in response to Claim 2, which recites subject matter materially like that in Claims 9-10 [please see citations outlined in response to Claim 2, above].
	Regarding Claim 11, Crampton anticipates the claim with the same citations outlined in response to Claim 3, which recites subject matter materially like that in Claim 11 [please see citations outlined in response to Claim 3, above].
	Regarding Claim 12, Crampton anticipates the claim with the same citations outlined in response to Claim 4, which recites subject matter materially like that in Claim 12 [please see citations outlined in response to Claim 4, above].
	Regarding Claim 13, Crampton anticipates the claim with the same citations outlined in response to Claim 5, which recites subject matter materially like that in Claim 13 [please see citations outlined in response to Claim 5, above].	
	Regarding Claim 14, Crampton anticipates the claim with the same citations outlined in response to Claim 6, which recites subject matter materially like that in Claim 14 [please see citations outlined in response to Claim 6, above]. 
Conclusion
The following prior art made of record and not relied upon is considered pertinent to the applicant's disclosure because it further teaches the limitations of the present invention:
(1) U.S. Patent 5,128,860; teaches manufacturing or service system allocating 
(2) U.S. Patent 5,093,794; teaches a job scheduling system.
(3) U.S. Patent 6,151,582; teaches a decision support system for the management of an agile supply chain.
(4) U.S. Patent 6,959,268; teaches a product catalog for use in a collaborative engineering environment and method for using same.
(5) U.S. Patent 8,117,052; teaches a multi-tier cross-department scheduling model for order processing operations.
(6) U.S. Patent 8,027,849; teaches a system and method to schedule resources in delivery of healthcare to a patient.
(7) U.S. Patent 9,864,960; teaches a manufacturing collaboration hub data exchange interface.
(8) U.S. Patent 10,462,214; teaches a method and system for collecting supply chain performance information.
(9) U.S. Patent Application Publication 6,195,590; teaches a system for control and resource allocation for the manufacture of a product.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler Knox whose telephone number is (303)297-4275.  The examiner can normally be reached on Monday-Friday, 6-3pm [MST].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYLER W KNOX/           Primary Patent Examiner, Art Unit 3624